               Case 2:19-cv-00454-KJM-AC Document 58 Filed 12/29/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                                     UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12
13    ROBINSON L. LANGILLE and                                Case No.: 2:19-cv-00454-KJM-AC
      LINDA L. LANGILLE,
14
                                Plaintiffs,
15
                        vs.                                            ORDER STAYING CASE
16
17    BERTHEL, FISHER & COMPANY FINANCIAL
      SERVICES, INC.,
18
                                Defendant.
19
20
21             In accordance with the Joint Stipulation submitted by the parties, the Court hereby orders
22   as follows:
23             1.     All discovery and deadlines in this case are hereby stayed pending final settlement
24   and dismissal of this matter.
25             2.     By no later than May 4, 2021, the parties shall submit either a stipulation for
26   dismissal of the claims or, if settlement is not complete, a status update informing the Court as to
27   the status of settlement and, if necessary, a proposal for the recommencement of litigation in this
28   matter.

                                                      -1-                 [PROPOSED] ORDER STAYING CASE
     CASE NO. 2:19-cv-00454-KJM-AC
            Case 2:19-cv-00454-KJM-AC Document 58 Filed 12/29/20 Page 2 of 2



 1          3.      Any party may seek to dissolve this stay by informing the Court that settlement
 2   efforts have failed and requesting that litigation recommence.
 3          4.      The Court retains jurisdiction to enter such additional and further relief or
 4   directives as necessary to bring about the timely resolution of this dispute.
 5          IT IS SO ORDERED.
 6   DATED: December 28, 2020.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                     -2-                 [PROPOSED] ORDER STAYING CASE
     CASE NO. 2:19-cv-00454-KJM-AC
